Citation Nr: 0701493	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  01-01 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for postoperative neuritis of the sural nerve of the left 
foot.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran had active military service from June 1972 to 
April 1973.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an April 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which had 
awarded service connection for postoperative neuritis of the 
sural nerve of the left foot and assigned a 10 percent 
disability evaluation.

In his January 2001 substantive appeal, the veteran requested 
to testify at a Board hearing.  However, in a July 2003 
signed statement he withdrew his request.  Thus, all due 
process requirements were met with regard to his hearing 
request.

By way of background, the Board notes that, in July 1997, the 
Board remanded to the RO the veteran's claim for disability 
benefits under the provisions of 38 U.S.C.A. § 1151 for 
additional left foot disability claimed as a result of VA 
medical treatment in 1987 and 1988.  Upon further evidentiary 
development and VA examinations, in April 2000, the RO 
granted compensation benefits under section 1151 for left 
foot disability and awarded a 10 percent evaluation, 
effective from November 1991, the date on which Gardner v. 
Derwinski¸1 Vet. App. 584 (1991), aff'd sub nom. Gardner v 
Brown, 5 F. 3d 1456 (Fed Cir. 1993); aff'd, Brown v. Gardner, 
115 S. Ct. 552 (1994), had invalidated 38 C.F.R. § 3.358 
(c)(3), a VA regulation which required a showing of 
negligence or fault on the part of VA to qualify for section 
1151 benefits.  The RO cited VAOPGPREC 9-94 (March 25, 1994) 
and VAOPGPREC 10-94 (April 25, 1994), to the effect that, 
while Court decisions do not necessarily have retroactive 
effect, the provisions of 38 C.F.R. § 3.114(a) apply if 
regulations are invalidated.  The RO further noted that, as 
the veteran had filed his reopened claim in February 1992, 
the provisions of 38 C.F.R. § 3.114(a) applied to allow an 
effective date in November 1991.  Convalescence benefits at 
the 100 percent rate were established for the veteran's left 
foot sural nerve surgery from May to July 1997, after which 
the current 10 percent evaluation was effectuated.

On May 18, 2005, the Board issued a decision which denied 
entitlement to an initial evaluation in excess of 10 percent 
for the postoperative neuritis of the sural nerve of the left 
foot.  The veteran appealed that decision to the Court of 
Appeals for Veterans Claims (Court) and a Brief was submitted 
on his behalf in April 2006.  On October 2, 2006, a Joint 
Motion for Remand was filed which requested that the Court 
remand the case to the Board for consideration of an 
extraschedular evaluation for the postoperative neuritis of 
the sural nerve of the left foot.  On October 6, 2006, the 
Court issued an Order remanding the case to the Board for 
action consistent with the Joint Motion.  Copies of the Joint 
Motion and the Court's Order have been associated with the 
claims folder.

The Board further notes that in signed statements, most 
recently those received in January and April 2004, the 
veteran has repeatedly argued that he originally sought 
benefits under 38 U.S.C.A. § 1151 for disability of his 
entire left foot, not just for the sural nerve.  In support 
of his assertion, he made reference to the issue as 
characterized in the Board's July 1997 remand.  It is unclear 
whether, by these statements, the veteran seeks to raise a 
new claim for benefits, and that matter is referred to the RO 
for further clarification.


FINDING OF FACT

The evidence in this case does not show marked interference 
with employment or frequent periods of hospitalization due to 
the veteran's service-connected postoperative neuritis of the 
sural nerve of the left foot.


CONCLUSION OF LAW

The criteria for referral for consideration of an 
extraschedular evaluation of the service-connected 
postoperative neuritis of the sural nerve of the left foot 
have not been met.  38 U.S.C.A. §§ 5103(a), 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b)(1) (2006).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims has held that VCAA notice should be provided 
to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, No. 02-1077 (Vet. App. 
Dec. 21, 2006). 

In an August 2001 letter, the RO informed the veteran of its 
duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  He was 
told what evidence was needed to substantiate his claim, to 
include what evidence and information VA would obtain in his 
behalf and what information and evidence he could submit.  He 
was told to submit any evidence relevant to his claim.

The Board finds that the content of the August 2001 letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  Subsequently, the 
August 2003 SSOC was issued, which provided the veteran with 
an additional 60 days to submit additional evidence.  Thus, 
the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  In addition, it appears that 
all obtainable evidence identified by the veteran relative to 
his claim has been obtained and associated with the claims 
file, and that neither he nor his representative has 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

In addition, to whatever extent the recent decision of the 
Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision.  Since 
the claim for an increased rating is being denied herein, any 
such issues are moot.

II.  Factual background and analysis

The record reveals that, post-service, the veteran underwent 
multiple left foot surgeries performed at VA medical 
facilities.  In February 1984, he underwent surgery for 
bilateral hammertoes.  In June 1987, he underwent an 
arthrodesis of the second, third, and fourth digit proximal 
interphalangeal joints of the left foot with C-wire fixation, 
a tibial sesamoidectomy of the left foot, and a fixation with 
screw fixation of the first metatarsal.  Radiographic 
examination of the appellant's left foot taken days after the 
June 1987 surgery indicates that the diagnostic impression 
was satisfactory post-operative status.  He was discharged 
wearing a short leg cast.

According to a VA podiatry clinic noted dated a week later, 
in June 1987, it was noted that the appellant had made 
satisfactory progress.  The cast and sutures were removed at 
the end of July 1987, as well as the K-wires from the second, 
third and fourth digits that exhibited erythema and 
discharge.  The assessment was satisfactory healing.  In 
August 1987, satisfactory progress was again noted, as well 
as delayed union of the fifth metatarsal.

In April 1988, the appellant underwent excision of the left 
fifth metatarsal screw.  The sutures were removed in May 
1988, and the appellant's condition was considered 
satisfactory.  In July 1988, the appellant's left foot was X-
rayed and the clinical history noted painful bruise, left 
foot secondary to trauma.  No interval change was found and 
there were no new fractures, dislocations, or soft tissue 
swelling.

The appellant subsequently complained of pain on the lateral 
aspect of the fifth metatarsal and the left fifth digit and 
possible entrapment neuropathy was suspected in January 1989.  
In February 1989, possible neuritis secondary to clutch use 
was suspected.  In March 1989, the appellant complained of 
diffuse and radiating left foot pain that was not related to 
any surgical site.  Reflex sympathetic dystrophy syndrome 
(RSDS) was offered as a possible diagnosis.  A bone scan was 
negative.  A VA podiatry clinic note dated in May 1989 
indicates that the appellant dropped a cabinet on his left 
foot in October 1988 and had chronic pain since then.  X-rays 
of the left foot taken in July 1989 revealed no significant 
interval changes since January 1989.  In August 1989, he 
underwent a sural nerve block with lidocaine that resulted in 
pain relief, and he underwent a distal left sural nerve 
lysis.

An unappealed July 1990 rating decision denied the veteran's 
claim seeking compensation for additional left foot 
disability as a consequence of VA medical treatment.  In 
February 1992, the RO received the veteran's request to 
reopen his claim.

In July 1993, the appellant underwent the excision of a 
neuroma from between the fourth and fifth metatarsal bones of 
his left foot.  Interdigital neuromas were removed in 1996.  
In May 1997, he underwent a resection of the sural nerve 
above the left ankle about 2 inches above the lateral 
malleolus.

In a March 1998 letter, a VA vocational rehabilitation 
counseling psychologist advised the veteran that results of 
clinical evaluation determined that the veteran was 
considered not reasonably feasible for achieving a vocational 
rehabilitation goal.  In reaching this determination, the 
psychologist noted the veteran's history of psychiatric 
diagnoses for which he took prescribed medication did not 
indicate stability.

A November 1998 private orthopedic examination report 
reflects the veteran's complaint of an inability to work 
after undergoing five foot surgeries.  He had difficulty with 
foot motion and swelling.  The veteran had persistent pain 
and was able to stand for only half an hour at a time and 
walk short distances.  His sitting was unrestricted.  On 
examination, it was noted that the veteran had a left 
posterior leg scar proximal to the calcaneus and a left 
lateral leg scar in the left dorsum second and third digits.  
He had edema of the left foot.  Ankle dorsiflexors were 0, 
toe extensors were 0, plateau flexors were 3/5, and toe 
flexors were 0/5.  The veteran had no angle inversion or 
eversion and had no sensation over the foot as well as over 
the leg, particularly along the fifth digit.  Remainder of 
sensation to the left foot was altered.  Strength was 
essentially normal (5/5) in the extremities.  The veteran had 
an abnormal station with decreased weight bearing on his left 
lower extremity.  He had marked antalgia with decreased 
weight bearing on the left lower extremity.  He had a foot 
flat gait pattern, no dorsiflexion, and minimal plantar 
flexion.  He did not use a single point cane but the examiner 
thought the veteran would benefit from its use.  The clinical 
impression was status post multiple operations of both feet, 
with left foot abnormalities in sensation, range of motion 
and strength and chronic pain secondary to the left foot.

The veteran, who was 43 years of age, underwent VA 
examination in December 1998.  According to the examination 
report, the veteran gave a history of foot problems that 
started in 1981 and that he subsequently underwent multiple 
surgeries, including in 1987 and 1988, as detailed above.  
The veteran currently complained that the lateral aspect of 
his left foot was numb from the heels to the toes, including 
the lateral three toes.  He denied having any significant 
pain at that time.  The veteran said he occasionally felt 
unstable because of his loss of sensation.  He said a 
physician limited the amount of weight he could lift to 20 
pounds and he was able to stand on concrete for no more than 
one hour.  He did not like to walk for more than one hour 
and, if he did, he had rotation of the fourth toe of the left 
foot.  He was able to walk on a flat even surface relatively 
well.  He occasionally had difficulty feeling where his foot 
was and said he had loss of motion of the lateral two toes.  
He did not wear any type of special shoe or support and 
occasionally used an Ace wrap.  He believed he was taking 
prescribed medication for foot pain but was unsure what it 
was and used a cane to walk, particularly for a prolonged 
period of time.  He was unable to squat, was able to ascend 
and descend stairs, particularly with a cane, and used the 
cane nearly all of the day.

On examination, there was decreased sensation along the 
lateral side of the left foot of the heel to include the 
lateral two toes but sparing the medial three toes.  There 
were multiple non-tender scars on the left foot and scars on 
the dorsal surface of all four lateral toes but not the great 
toe.  Examination of the ankles was within normal limits with 
full painless range of motion, bilaterally.  Hind foot motion 
was essentially within normal limits as was mid foot motion.  
Toes were essentially straight.  The veteran had more motion 
of the toes of the right foot than toes of the left foot.  He 
had partially equal motion of the metacarpal-phalangeal (MP) 
joints of both feet, with no motion of the MP joint of the 
4th and 5th toes of the left foot and slight motion of the 
third toe.  The great toe and second toes of both feet had 
essentially equal range of motion.  There was no evidence of 
vascular changes and no evidence of RSDS.  The diagnosis was 
status post multiple surgeries for correction of claw toes of 
the left foot and subsequent neuroma surgery with resultant 
numbness of the lateral side of the left foot and decreased 
range of motion of the toes of the left foot, particularly 
the fourth and fifth toes.

The VA examiner noted that the veteran had numbness along the 
lateral aspect of his foot with some decreased range of 
motion of his toes.  The VA examiner agreed that the veteran 
could probably walk for at least an hour at a time and be on 
his feet for that long.  The veteran could walk up to a mile 
perhaps twice a day.  The examiner watched the veteran walk 
in the office and opined that he did not need a cane as, when 
walking in a hallway, the veteran essentially carried the 
cane and did not appear to put any significant weight on his 
cane.  Neither orthotics nor special shoe or an insert was 
thought necessary at the time.

According to a May 1999 record from the Social Security 
Administration (SSA), the veteran was held to be totally 
disabled and found eligible for SSA benefits from March 1997.  
He was considered primarily disabled due to an affective 
(mood) disorder, and secondarily disabled due to other 
disorders of the nervous system.

The veteran underwent VA podiatry examination in June 1999.  
According to the examination report, the veteran complained 
of left foot pain and numbness.  He recounted his history of 
more than five left foot surgeries and that he had pain along 
the outside of the foot and pointed to the dorsal aspect of 
the 4th and 5th metatarsal shafts.  He said the pain was 
localized, aching and present on a daily basis, whenever he 
stood or walked any distance.  He said that the pain slightly 
improved after his last surgery but he continued to have 
numbness on the top of the foot as a result of the surgery.  
He said that any prolonged standing or walking caused the 
pain to continue and it had progressively worsened over the 
past few years. He also sometimes experienced a burning 
sensation in the 2nd through 4th toes on the left.

On examination, the posterior tibial pulses were 3/4 and 
bilaterally symmetrical.  Dorsalis pedis pulses were 2/4 and 
bilaterally symmetrical.  Texture, turgor, temperature and 
color of the skin was within normal limits and bilaterally 
symmetrical.  There were surgical scars on the left 3rd and 
4th intermetatarsal space and along the lateral aspect of the 
5th metatarsal base of the left foot and the lateral aspect 
of the left leg.  Deep tendon reflexes were within normal 
limits, bilaterally.  The plantar response was down going, 
bilaterally.  There was a loss of sensory discriminatory 
ability to Semmes-Weinstein testing over the dorsolateral 
aspect of the left foot in the area of distribution of the 
sural nerve.  There was intact sensation on the plantar 
aspect of the left foot.  Lower extremity muscle groups were 
within normal limits for strength and tone.  There was 
decreased active plantar flexion and dorsiflexion of the 2nd 
through 5th metatarsophalangeal joints of the left foot.  
Lower extremity muscle groups were otherwise within normal 
limits for strength and tone.  There was normal ankle joint 
subtalar, mid tarsal and tarsometatarsal motion of the left 
foot.  There was normal unrestricted passive range of motion 
of the 1st through 5th metatarsophalangeal joints of the left 
foot.  There was tenderness to palpation at the base of the 
4th and 5th metatarsals of the left foot with slight 
tenderness to palpation of the left 4th intermetatarsal 
space.

The VA examination report further reflects that X-rays 
included an impression of chronic tenosynovitis with possible 
neuritis of the left foot.  There was also decreased active 
range of motion of the 1st through 5 metatarsophalangeal 
joints.  In the VA podiatrist's opinion, the veteran's 
problems were most likely related to the hammertoe deformity 
diagnosed while on active duty and subsequent surgical 
intervention.

In a March 2000 report, the VA podiatrist who examined the 
veteran in June 1999 responded to questions in the Board's 
July 1997 Remand.  In the VA podiatrist's opinion, the 
veteran's apparent burning left foot pain during gait was 
most likely due to involvement of the sural nerve and 
approximately 30 percent of the function was lost due to the 
pain that occurred.  The VA podiatrist further opined that 
there was a decrease in the active range of motion of the 
lesser digits 2 through 5 at the level of the 
metatarsophalangeal joints due to loss of muscle strength.  
This loss of strength was more likely than not related to the 
surgical intervention previously performed on the veteran.  
It was noted that normal range of joint motion was 55 degrees 
dorsally and approximately 75 to 80 degrees plantarly.  The 
passive range of motion was not affected on the veteran but 
the active range of motion was significantly reduced under 
resistance to about 25 to 30 degrees plantarly and 
approximately 25 to 30 degrees dorsally.  It was further 
noted that the veteran's left foot pathology more likely than 
not reduced his ability to perform normal daily activities by 
about 25 to 30 percent due to the difficulty in ambulation 
and walking related to those activities.  The manifestation 
of the pathology after the June 1987 surgery was residual 
burning pain related along the dorsolateral aspect of the 
foot and related neuritis that did not appear to be present 
before the surgical intervention and should be considered 
directly related to the surgical intervention.

As noted above, in April 2000, the RO granted the veteran's 
claim for section 1151 benefits and awarded the 10 percent 
disability evaluation effective from November 1991, from 
which action the veteran appealed.

A July 2000 private medical report from A.V., D.P.M., 
indicates that the veteran ambulated with a cane and had 
focal tenderness on the dorsal/lateral aspect of the 5th 
metatarsal bone.

In November 2001, the veteran was seen in the VA outpatient 
podiatry clinic for complaints of chronic left foot symptoms.  
He complained of progressively worsening pain at his 5th 
metatarsal bone over the past 10 years.  The veteran believed 
the bone was "crooked," and asked that podiatrists 
straighten it.  He had deep aching pain with occasional 
proximal shooting, that was worse with walking, and that was 
alleviated with non-weight bearing and pain medication 
(Vicodin) for which he sought a refill.  The veteran pointed 
to the distal dorsolateral aspect of the 5th metatarsal bone 
as the pain site.  Neurological examination revealed the 
protective threshold was absent at the lateral aspect of the 
3rd digit and medial aspect of the 4th digit of the left 
foot.  Other areas were intact, including along the sural 
nerve.  Multiple scars were noted with no erythematous or HKT 
(hyperkeratinized tissue) lesions.  Pulses were palpable 
bilaterally, there was hair growth at digits, and the 
veteran's feet were warm to the touch.  Lower extremity 
muscle strength was normal.  The 5th metatarsal was tender to 
palpation along the full length with maximum tenderness 
dorsomedially at the metatarsal neck, where a palpable 
exostosis was noted.  X-rays showed no breaks.  The 
assessment was pain likely due to shoe pressure upon 
exostosis with possible neuritis.  Conservative treatment 
recommended, including injections at exostosis.

The VA records indicate that the next week, in November 2001, 
the veteran was seen in the outpatient clinic and complained 
of increased back and left foot pain.  It was noted he was 
referred to the podiatry clinic, received a cortisone shot in 
the foot and, as part of being homeless, walked quite bit.  
He used a cane to walk.  On examination, his left foot showed 
four areas of surgical scar and there was tenderness 
particularly along the lateral border of the foot.  Pain 
medication was prescribed.

VA outpatient medical records indicate that in January 2002 
the veteran was referred to the podiatry clinic for possible 
RSDS.  His history of left foot surgeries was noted, and that 
he was once advised that he had RSD and given what was 
probably a lumbar sympathetic block, which had helped only 
briefly.  He had been given many local injections all without 
significant benefit.  He took prescribed pain medication.  He 
said he was very disabled from his pain, and it was noted 
that he had an extensive psychiatric history.  The veteran 
reported sharp pain, most experienced in the 5th metatarsal 
area of the left foot.  The pain was not affected by walking 
or on motion and the veteran said light touch of the area set 
off the pain and he did not like sheets on the foot at night.  
He had some left foot swelling, and said it was always cold.  
He sought more narcotic medication, and rated his pain as an 
8 on a scale of 1 to 10.

On examination, there was some restricted ankle mobility.  
There was no evidence of swelling, and the left foot was 
cooler than the right foot.  Anesthesia was noted in the left 
heel and there was diminished cold sensation across the left 
dorsum of the foot and lateral side.  The veteran had 
allodynia to light touch over the left 5th metatarsal and toe 
but, when distracted, this was not present.  It was noted 
that October 2001 X-rays of the feet had shown no interval 
change from those taken in June 1999.  The assessment was 
that the veteran had some neuropathic component of pain in 
the left foot but, because of its localized nature and the 
character of the pain and the inconsistent reports of 
allodynia, it was unclear whether the terms "RSD" or 
"CPRS" were useful.  The examiner noted that there was 
little evidence from examination or record review of 
instability of the foot.  Narcotic medication was not 
prescribed for the veteran at that time.

Also in January 2002, the veteran was seen in the VA Pain 
Clinic for complaints of left foot pain that was exacerbated 
by walking and cold and relieved by pain medication.  It was 
noted that the veteran was status post five surgeries to the 
foot with significant pain and decreased function.  Since his 
last surgery, he developed hyperesthesia to the left foot and 
even a blanket touching his foot caused pain.  He had less 
hair growth on that foot and it felt cooler.  He did not 
currently take any medications for pain but in the past 
codeine was most effective.  Functionally, the veteran was 
only able to walk one block with a single-point cane in his 
right hand and was last seen in the Physical Therapy clinic 
in 1989.  He tried a TENS unit and pool therapy in the past.  
The veteran reported problems with activities of daily life, 
specifically lower extremity dressing.

On examination, there was decreased left foot color and it 
was much cooler to touch than the right foot.  The left foot 
had hyperesthesia type of pain patter, especially in the 
dorsolateral aspect of his left foot.  There was decreased 
range of motion of the left ankle with -20 degrees with knee 
extension.  The veteran was able to get the ankle to neutral 
knee flexion, with decreased eversion of the ankle by 50 
percent on the left side.  Manual muscle testing was normal 
(5/5) bilaterally in the lower extremities in all major 
muscle groups except with left dorsiflexion, eversion, 
plantar flexion and inversion, 4/5 secondary to splinting and 
some pain.  Reflexes were 2+ in the knees and the ankles and 
there was no Babinski's sign.  Sensation pattern to light 
touch was normal in both lower extremities except for 
hyperesthesia pattern in the left lateral dorsal aspect of 
the foot.  Gait showed poor heel strike and toe-off, left 
foot with some amount of hip hike.  The veteran also had some 
multiple linear scars in the dorsum in the left foot and left 
great toe.  There was decreased range of motion in the first 
metatarsal head, worse on the right.  The clinical assessment 
was status post surgery of the left foot times five with an 
"RC" type of clinic picture of his left foot.  Orthotics, 
physical therapy, and topical analgesics were recommended.

According to a January 2002 VA addendum in the outpatient 
medical records, written a few days after the above entry, it 
was noted that the veteran said left foot pain disrupted his 
sleep.  He requested codeine for his foot pain.  Barriers to 
effective medical management of pain included the veteran's 
admitted problems in compliance with prescribed pain 
medications, an unclear substance abuse history, and a 
significant psychiatric history.

In March 2003, the veteran underwent a VA orthopedic and 
neurologic examination of his feet.  According to the 
examination report, the VA examiner reviewed the veteran's 
medical records.  It was noted that the veteran's problems 
included chronic left foot pain and that his left foot 
problems started in approximately 1984 when he was observed 
to have calluses and hammertoes.  He was referred to a VA 
podiatry clinic, underwent surgery for the hammertoes and 
removal of the calluses and, thereafter, did well for some 
time.  In approximately 1987, the veteran left foot problems 
developed.  It was noted that he probably had some coloring 
or hammertoes on the left side and his big toe was also 
deviated, for which surgery was performed in 1987.  
Thereafter, he experienced significant feet foot pain and had 
difficulty extending his toes on the left foot with force.  
Then he experienced migration of the screw that was in the 
fifth metatarsal of the left foot, and that was removed in 
approximately March 1988.  The veteran developed foot pain on 
the lateral side of his foot with paresthesias on the dorsal 
surface of the lateral part f the foot, treated with nerve 
blocks.  He was seen at the Stanford University Pain Clinic 
and advised that nothing more could be done.  He had several 
electromyograms (EMGs) of the left foot.  In 1997, a neuroma 
was removed from the lateral part of the foot.  It appeared 
that the veteran was thought to have a neuropathy of the left 
sural nerve, and in 1997 a resection of the sural nerve was 
done above the left ankle, about 2 inches above the lateral 
malleolus.  In 1996, the veteran underwent surgery for 
ingrown toenails and interdigital neuromas, which were 
removed.

Further, the veteran currently complained of severe pain with 
the parethesias around the lateral side of the dorsal surface 
of the foot on the left side, which was controlled with 
prescribed medications that appeared to manage his pain 
fairly well.  The veteran walked as much as he wished and 
used a simple cane as a walking aid.  There was no foot drop.  
The veteran had difficulty extending his toes of the left 
foot with force, as he was able to do on the right side that 
had normal strength.

On examination, the veteran was observed to walk 
"comfortably" into the examiner's office and was noted to 
be comfortable during the interview.  He seemed to use 
comfortable shoes.  He was able to walk at a good pace 
without his walking aid, but seemed to be careful when 
placing his left foot on the ground.  The left foot appeared 
slightly different in color and had some reddish tint in the 
skin.  He surgical scars over the dorsum of the toes and the 
interdigital areas were well healed.  Those were very linear 
scars without any keloid formation and without any evidence 
for prior ulceration or ischemia.  None of the scars were 
sensitive to touch or tender to pressure.  The toenail of the 
left big toe was missing, from the 1996 excision.  There was 
about 15 degrees of hallux valgus noted on the left side and 
about 20 degrees noted on the right side.  Calf circumference 
was equally, bilaterally, and there was no obvious muscle 
atrophy of the intrinsic muscles of the feet.  Range of 
motion of both ankles was normal with dorsiflexion to 20 
degrees and plantar flexion to 50 degrees.  No local 
abnormalities were noted around the ankles on either side.  
There was no pitting edema and there were no calluses on 
either foot.

In addition, sensory examination revealed dullness to 
sensation on the lateral part of the dorsal surface of the 
left foot that was a sural distribution.  There was also some 
sensitivity on the middle part of the lateral side of the 
left foot with positive Tinel's sign, which was the site of 
the "neuroma removal" entrapment of the nerve. A surgical 
scar over the sural nerve was noted two inches above the 
lateral malleolus and the scar was linear and well healed, 
with no sign of keloid formation or prior skin ulceration.  
It was not sensitive to touch or tender to pressure, nor was 
it adherent to the underlying tissues and Tinel's sign was 
negative on this side.  Plantar and dorsiflexion force of 
both feet was "very good with no difference".  As to 
dorsiflexion, it was noted that the left side was not as 
forceful as the right side that appeared to be due to local 
corrective surgery for hammertoes.  It was noted that there 
might have been lengthening of the tendons or some breakage 
of the extensor tendons of the toes.  Dorsiflexion was 
definitely present, just not as forceful, particularly of the 
left big toe.

The VA examiner said that the veteran continued to have 
neuropathic pain on the lateral side of the foot and had some 
weakness of toe dorsiflexion as a consequence of corrective 
surgeries.  It was noted that the sural nerve was a sensory 
nerve and had no motor distribution.  The veteran had no 
history of any injury to the nerves that controlled the 
dorsiflexion plantar flexion of the foot or the toes.  
However, because of the corrective surgery on the toes, there 
appeared to be some weakness of the extensor tendon mechanism 
with decrease in motor power that was 4/5, but not normal of 
the toes.  The dorsiflexion force of the ankle itself was 
normal, and so was the plantar flexion force.  The VA 
examiner said that it appeared that the veteran did have 
significant neuropathic pain that the VA physician 
characterized of moderate degree.  The veteran needed 
significant medications to control the pain and seemed to 
have reasonable control.  The neuropathy and neuropathic pain 
was secondary to surgical procedures of the left foot.  The 
veteran was diabetic but there was no evidence of significant 
neuropathy.

In a September 2003 unappealed decision, the RO, in pertinent 
part, denied the veteran's claim for a total rating based 
upon individual unemployability due to service-connected 
disabilities.

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  Under 
Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board cannot 
make a determination as to an extraschedular evaluation in 
the first instance.  See also VAOPGCPREC 6-96.  However, the 
Board can address the matter of referral of this matter to 
the appropriate VA officials.

According to 38 C.F.R. § 3.321(b)(1) (2006), ratings are to 
be based as far as practicable upon the average impairment of 
earning capacity.  However, in those exceptional cases where 
the schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Board finds no exceptional circumstances in the present 
case which would warrant referral for consideration of an 
extraschedular evaluation.   The Board has been unable to 
identify an exceptional or unusual disability picture, and 
nothing of that nature has been identified or documented by 
the veteran or his representative.  The record does not 
reflect that the veteran has been hospitalized for the 
treatment of his foot condition since 1997.  Nor is there 
sufficient evidence of record reflecting that this foot 
condition has caused marked interference with employment.

While the veteran stated in November 1998 that his foot 
surgeries had rendered him unable to work, the Board notes 
that the preponderance of the record, to include the Social 
Security Administration's finding of unemployablity, 
indicates that the veteran has been rendered unemployable by 
his diagnosed schizophrenia and depression.  These 
psychiatric disorders have been described as severe in 
nature.  The records do not suggest that his left foot 
disorder has played a decisive role in rendering him 
unemployable.  There is nothing in the objective record to 
indicate that the service-connected post operative neuritis 
of the sural nerve of the left foot causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular 10 percent rating.  Moreover, there is no 
evidence in the medical records of an exceptional or unusual 
clinical picture, or of any other reason for which an 
extraschedular rating should be assigned.

In view of all the foregoing, the Board has determined that 
referral of the case for extraschedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Referral for consideration of an increased disability 
evaluation for service-connected post operative neuritis of 
the sural nerve of the left foot on an extraschedular basis 
pursuant to 38 C.F.R. § 3.321(b)(1) is denied.




__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


